Case 17-28023        Doc 41     Filed 04/22/19     Entered 04/22/19 15:58:12          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 28023
         Lynette Latice Dixon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/19/2017.

         2) The plan was confirmed on 11/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/19/2019.

         5) The case was Converted on 04/03/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-28023              Doc 41            Filed 04/22/19    Entered 04/22/19 15:58:12                Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $3,316.98
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $3,316.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $2,921.19
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $155.74
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $3,076.93

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Loans Financial                         Unsecured      1,500.00            NA              NA            0.00       0.00
 1st Loans Financial                         Unsecured           0.00           NA              NA            0.00       0.00
 77th St Depot Federal Credit Union          Unsecured      1,500.00            NA              NA            0.00       0.00
 77th Street Depot Federal Credit Union      Unsecured      3,400.00       4,181.18        4,181.18           0.00       0.00
 Affinion Group                              Unsecured           1.00           NA              NA            0.00       0.00
 Associated Allergists & Asthma Specialist   Unsecured          75.00           NA              NA            0.00       0.00
 Cash In A Wink                              Unsecured         600.00           NA              NA            0.00       0.00
 Certified Services INC                      Unsecured          75.00           NA              NA            0.00       0.00
 Chicago Patrolmen's Fed Credit Union        Unsecured      2,475.00       2,520.62        2,520.62           0.00       0.00
 City of Chicago Department of Revenue       Unsecured         500.00        728.00          728.00           0.00       0.00
 Comcast Cable                               Unsecured         428.52           NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         838.25      1,060.51        1,060.51           0.00       0.00
 Comprehensive Pediatric Care                Unsecured         195.00           NA              NA            0.00       0.00
 CreditBox.com LLC                           Unsecured      2,510.00            NA              NA            0.00       0.00
 Equifax                                     Unsecured           0.00           NA              NA            0.00       0.00
 Experian                                    Unsecured           0.00           NA              NA            0.00       0.00
 GEICO                                       Unsecured         216.15           NA              NA            0.00       0.00
 Hidden Pictures Club                        Unsecured          45.19           NA              NA            0.00       0.00
 Ice Mountain Water                          Unsecured         290.00           NA              NA            0.00       0.00
 IGS ENERGY                                  Unsecured          79.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414               Priority       1,200.00         873.23          873.23           0.00       0.00
 Illinois Dept of Revenue 0414               Unsecured           0.00        347.20          347.20           0.00       0.00
 Illinois Lending Corporation                Unsecured         700.00           NA              NA            0.00       0.00
 Illinois Title Loans                        Secured           310.49          0.00          310.49        229.53      10.52
 Illinois Tollway                            Unsecured         200.00           NA              NA            0.00       0.00
 Inbox Loan                                  Unsecured         500.00           NA              NA            0.00       0.00
 Infinity Smile Dental Center                Unsecured         238.60           NA              NA            0.00       0.00
 Ingalls Memorial Hospital                   Unsecured         350.00           NA              NA            0.00       0.00
 Ingalls Memorial Hospital                   Unsecured         458.64           NA              NA            0.00       0.00
 Ivanhoe Dental Group                        Unsecured      1,478.20            NA              NA            0.00       0.00
 Lendgreen                                   Unsecured         650.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-28023                Doc 41   Filed 04/22/19    Entered 04/22/19 15:58:12                Desc       Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim        Principal       Int.
 Name                                    Class    Scheduled      Asserted      Allowed         Paid          Paid
 Money Shop                           Unsecured         400.00           NA           NA             0.00        0.00
 Nicor Gas                            Unsecured         568.74      1,227.12     1,227.12            0.00        0.00
 Opportunity Financial LLC            Unsecured      1,577.00       1,560.57     1,560.57            0.00        0.00
 Pacific Realty                       Unsecured           1.00           NA           NA             0.00        0.00
 Progressive Finance                  Unsecured      3,090.00            NA           NA             0.00        0.00
 Providian National Bank              Unsecured           0.00        943.86       943.86            0.00        0.00
 Speedy Cash                          Unsecured      1,000.00            NA           NA             0.00        0.00
 The Cash Line                        Unsecured         950.00           NA           NA             0.00        0.00
 Transunion                           Unsecured           0.00           NA           NA             0.00        0.00
 Village of Dolton                    Unsecured         200.00           NA           NA             0.00        0.00
 Village of Midlothian                Unsecured           1.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                  $0.00
       Mortgage Arrearage                                          $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                   $310.49            $229.53                 $10.52
       All Other Secured                                           $0.00              $0.00                  $0.00
 TOTAL SECURED:                                                  $310.49            $229.53                 $10.52

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00               $0.00
        All Other Priority                                       $873.23                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $873.23                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                 $12,569.06                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                               $3,076.93
           Disbursements to Creditors                                 $240.05

 TOTAL DISBURSEMENTS :                                                                               $3,316.98




UST Form 101-13-FR-S (9/1/2009)
Case 17-28023        Doc 41      Filed 04/22/19     Entered 04/22/19 15:58:12            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
